1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEATING et al.,                                    Case No.: 3:15-cv-57-L-AGS
12                                    Plaintiffs,
13   v.                                                 ORDER ON MOTION FOR
                                                        SERVICE OF PROCESS BY
14   JASTREMSKI et al.,                                 REGISTERED PROCESS SERVER
15                                  Defendants.         (DOC. NO. 497)
16
17         Pending before the Court is a request to authorize CC Process Serving to serve the
18   writs of execution in this case. (Doc. No. 497). Based on the motion, the Court appoints
19   and authorizes CC Process Serving to serve writs of execution in this matter. See Fed. R.
20   Civ. P. 4.1; Fed. R. Civ. P. 69. The United States Marshals Service shall remain the
21   Levying Officer.
22         IT IS SO ORDERED.
23
24   Dated: June 3, 2021
25
26
27
28

                                                    1

                                                                            3:15-cv-57-L-AGS
